J-A15011-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    BANK OF AMERICA, N.A.                      :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    REGINALD NOBLE YHWH AND                    :
    TENANT/OCCUPANT                            :
                                               :
                                               :
    APPEAL OF: REGINALD NOBLE YHWH             :      No. 3084 EDA 2019

              Appeal from the Judgment Entered October 23, 2019
              In the Court of Common Pleas of Philadelphia County
                     Civil Division at No(s): No. 190501616


BEFORE:      LAZARUS, J., KING, J., and STRASSBURGER, J.*

JUDGMENT ORDER BY KING, J.:                              FILED JULY 28, 2020

        Appellant, Reginald Noble YHWH, appeals from the summary judgment

entered in the Philadelphia County Court of Common Pleas, in favor of

Appellee, Bank of America, N.A., in this ejectment action. On March 5, 2019,

Appellee purchased at sheriff’s sale real property located at 1533 Orland

Street, Philadelphia, Pennsylvania 19126 (“Property”).        Appellee filed an

ejectment action against Appellant on May 15, 2019, to remove him and other

occupants from the Property. On June 5, 2019, Appellant filed an answer

claiming the sheriff’s sale was improper. Appellee filed a motion for summary

judgment on September 6, 2019. Appellant filed a response on September


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A15011-20


23, 2019.     On October 23, 2019, the court granted Appellee’s motion for

summary judgment, entered a judgment of ejectment against Appellant, and

gave Appellee immediate possession of the Property. Appellant timely filed a

pro se notice of appeal on October 28, 2019. On November 6, 2019, the court

ordered Appellant to file a Pa.R.A.P. 1925(b) concise statement of errors,

which Appellant timely filed on November 22, 2019.

      Preliminarily, we recognize:

           [A]ppellate briefs and reproduced records must materially
           conform to the requirements of the Pennsylvania Rules of
           Appellate Procedure. Pa.R.A.P. 2101. This Court may quash
           or dismiss an appeal if the appellant fails to conform to the
           requirements set forth in the Pennsylvania Rules of
           Appellate Procedure. Id. Although this Court is willing to
           liberally construe materials filed by a pro se litigant, pro se
           status confers no special benefit upon the appellant. To the
           contrary, any person choosing to represent himself in a legal
           proceeding must, to a reasonable extent, assume that his
           lack of expertise and legal training will be his undoing.

In re Ullman, 995 A.2d 1207, 1211-12 (Pa.Super. 2010), appeal denied, 610

Pa. 600, 20 A.3d 489 (2011) (some internal citations omitted).           See also

Pa.R.A.P. 2114-2119 (addressing specific requirements of each subsection of

appellate brief).

      Instantly, Appellant’s “brief” on appeal is completely inadequate, lacking

the necessary statement of jurisdiction, relevant scope and standard of

review, statement of questions presented, and any coherent argument

section.    See Pa.R.A.P. 2111(a) (discussing required content of appellate

briefs). See also Smathers v. Smathers, 670 A.2d 1159 (Pa.Super. 1996)


                                        -2-
J-A15011-20


(stating noncompliance with Rule 2116 is particularly grievous because

statement of questions involved defines specific issues for review). Appellant

provides no cogent legal arguments or relevant authority to support his

claims.   See Pa.R.A.P. 2119(a) (stating argument shall be divided into as

many sections as there are questions presented, followed by discussion with

citation to relevant legal authority).           These substantial defects preclude

meaningful review, warranting suppression of Appellant’s brief and dismissal

of the appeal.1 See In re Ullman, supra; Pa.R.A.P. 2101. Accordingly, we

suppress Appellant’s brief and dismiss his appeal.

       Appeal dismissed.




____________________________________________


1 Moreover, the record supports the court’s entry of summary judgment in
favor of Appellee for the reasons stated in the trial court’s opinion. (See Trial
Court Opinion, filed January 21, 2019, at 2-5) (finding: Appellee attached to
its ejectment complaint recorded deed of Property, legally obtained by
Appellee when it purchased Property at sheriff’s sale; by attaching deed to
ejectment complaint, Appellee established its legal and proper ownership of
Property and Appellant’s unlawful occupancy of Property; Appellant has failed
to raise any issues of material fact in dispute regarding ejectment action;
Appellant has failed to provide any evidence to challenge sheriff’s sale deed
produced by Appellee; although Appellant insists foreclosure and subsequent
sheriff’s sale of Property was somehow improper, party to foreclosure action
cannot collaterally attack sheriff’s sale held in foreclosure action in subsequent
ejectment action; thus, summary judgment in favor of Appellee was proper).

                                           -3-
J-A15011-20


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/28/2020




                          -4-